THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Kristie Ann McAuley, Respondent.

            Appellate Case No. 2014-000724


                             Opinion No. 27399 

                  Submitted May 8, 2014 – Filed June 18, 2014 



                           DEFINITE SUSPENSION


            Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
            Davis, Jr., Senior Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Bruce A. Byrholdt, of Byrholdt Drawdy, LLC, of
            Anderson, for Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a public reprimand or a definite suspension not to exceed
eighteen (18) months. She requests any suspension be imposed retroactively to
August 24, 2011, the date of her interim suspension. In the Matter of McAuley,
396 S.C. 215, 721 S.E.2d 767 (2011). In addition, respondent agrees to complete
the Legal Ethics and Practice Program Ethics School within twelve (12) months of
reinstatement from any suspension. We accept the Agreement and suspend
respondent from the practice of law in this state for eighteen (18) months,
retroactive to August 24, 2011, the date of her interim suspension. Respondent
shall complete the Legal Ethics and Practice Program Ethics School within twelve
(12) months of reinstatement to the practice of law. The facts, as set forth in the
Agreement, are as follows.
                                        Facts

Respondent was employed as a full-time attorney with the Tenth Circuit Public
Defender's Office. During her employment, respondent represented clients who
were not financially qualified to receive a public defender. In addition, she
accepted funds from some of the non-qualified clients whom she represented.

Respondent was arrested and charged with Misconduct in Office by a public
official. She resigned from the Tenth Circuit Public Defender's Office on August
22, 2011. The Court placed respondent on interim suspension on August 24, 2011.
Id.

On January 16, 2014, respondent pled guilty to Misconduct in Office by a public
official. She was ordered to pay a $100.00 fine and various court costs. On the
same day, respondent paid in full the fine and all court costs.

                                        Law

Respondent admits that by her conduct she has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 5.5(a) (lawyer shall
not practice law in violation of regulation of legal profession); Rule 8.4(a) (it is
professional misconduct for lawyer to violate Rules of Professional Conduct); and
Rule 8.4(b) (it is professional misconduct for lawyer to commit criminal act that
reflects adversely on lawyer's honesty, trustworthiness, or fitness as lawyer in other
respects). Respondent also admits she has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct) and Rule 7(a)(5) (it
shall be ground for discipline for lawyer to engage in conduct tending to pollute
administration of justice or bring courts or legal profession into disrepute or
conduct demonstrating an unfitness to practice law).

                                    Conclusion

We accept the Agreement for Discipline by Consent and suspend respondent from
the practice of law in this state for eighteen (18) months, retroactive to August 24,
2011, the date of her interim suspension. If reinstated to the practice of law,
respondent shall complete the Legal Ethics and Practice Program within twelve
(12) months of the date of her reinstatement and shall, within ten (10) days after
completion of the program, submit proof of completion to the Commission on
Lawyer Conduct. Within fifteen (15) days of the date of this opinion, respondent
shall file an affidavit with the Clerk of Court showing that she has complied with
Rule 30 of Rule 413, SCACR.

DEFINITE SUSPENSION.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.